DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed March 29, 2022.
Claims 1 and 10 have been amended.  Claims 1-18 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive.

Applicant argues that Wu teaches away from the aggregation of sub-portions.  Examiner disagrees.  While Wu discloses an alternative it does not discourage the aggregation of sub-portions and as such does not appear to teach away.

Applicant argue the references do not disclose aggregating from at least two cache nodes.  Examiner disagrees.  Paragraph [0038] of Elsloo discloses the process 216 may use only one cache transmission, or it may cobble together a stream from multiple cache transmissions or portions thereof. The multiple cache transmissions of segments of the desired content item may be combined seamlessly.  Paragraph [0035] of Elsloo discloses the cache transmissions C1 and C3 arrive from the process 212 running on the leg 18.  Paragraph [0034] of Elsloo discloses Cache transmission C2 is received by the process 212 running on the leg 18, which then relays the portion of desired content to the user system 201 in a cache transmission C3.  Paragraph [0076] of Elsloo discloses may be performed in serial, in parallel, or in some other manner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended independent claims recite “configured to aggregate sub-portions of the to-be-transmitted content in parallel from the at least two cache nodes to form the to-be-transmitted content.”  There does not appear to be support for this in the specification.  The areas cited as supporting this amendment recite “the aggregation user plane network element can obtain content from the two cache nodes in parallel at a same time.”  This supports obtaining the content in parallel but does not discuss aggregating them in parallel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015103738 to Wu (hereinafter “Wu”) using US Pub. No. 2016/0323365 as a translation, and further in view of US Pub. No. 2015/0207872 to Stiemerling et al. (hereinafter “Stiemerling”) and further in view of US Pub. No. 2016/0283436 to Elsloo et al. (hereinafter “Elsloo”).

As to Claim 1, Wu discloses a redirection method, comprising: 
obtaining, by a [control plane] network element, a content transmission request sent from a content server (Paragraph [0152] of Wu discloses receiving a content request of the UE forwarded by a content provider (CP) or a service provider (SP). The content request carries an identifier); 
determining, by the [control plane] network element based on the content transmission request, at least [two] cache nodes of a plurality of one or more cache nodes that are configured to store at least one or more sub-portions of to-be-transmitted content and an aggregation [user plane] network element associated with the at least [two] cache nodes and configured to aggregate sub-portions of the to-be-transmitted content [in parallel] from the at least [two] cache nodes to form the to-be-transmitted content (Paragraph [0165] of Wu discloses send a request for searching for a cache device to the determined content control apparatus.  Paragraph [0101] of applicant’s specification recites the aggregation user plane network element 180 may be a content cache node in the cache node); and 
sending, by the [control plane] network element, a traffic flow matching parameter to the aggregation [user plane] network element, wherein the traffic flow matching parameter is used to match a traffic flow of the to-be-transmitted content and determine a connection used to transmit a matched traffic flow (Paragraph [0166] of Wu deliver a flow rule to the determined cache device, where the flow rule carries the identifier information of the content requested by the UE, and the identifier is used to instruct the determined cache device to cache or submit the requested content when a content request that is of the UE and that is corresponding to the identifier is received).
Wu does not explicitly disclose a control plane network element and user plane network element.
However, Stiemerling discloses this.  Paragraph [0008] of Stiemerling discloses the mCDN by selecting a cache at which the requested content is available. Internal mCDN request routing decisions are determined based on control plane information from the network core of the communication network.  Paragraph [0056] of Stiemerling discloses the Cache Selection function 10 combines and/or aggregates the information received in steps 2 and 4 and returns the best cache to the DF 3.  Paragraph [0029] of Stiemerling discloses the DF 3 communicates on the U-Plane (user plane).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the CDN system as disclosed by Wu, with having network elements in the control plane and user plane as disclosed by Stiemerling.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to similar devices.  Wu and Stiemerling are directed toward CDN systems and as such it would be obvious to use the techniques of one in the other.
Wu does not explicitly disclose data from two cache nodes and in parallel.
However, Elsloo discloses this.  Paragraph [0038] of Elsloo discloses the process 216 may use only one cache transmission, or it may cobble together a stream from multiple cache transmissions or portions thereof. The multiple cache transmissions of segments of the desired content item may be combined seamlessly.  Paragraph [0035] of Elsloo discloses the cache transmissions C1 and C3 arrive from the process 212 running on the leg 18.  Paragraph [0034] of Elsloo discloses Cache transmission C2 is received by the process 212 running on the leg 18, which then relays the portion of desired content to the user system 201 in a cache transmission C3.  Paragraph [0076] of Elsloo discloses may be performed in serial, in parallel, or in some other manner.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the CDN system as disclosed by Wu, with using multiple caches as disclosed by Elsloo.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to similar devices.  Wu and Elsloo are directed toward CDN systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 2, Wu-Stiemerling-Elsloo discloses the method according to claim 1, wherein the content transmission request comprises redirected address information, the redirected address information comprises a redirected IP address, a redirected port number, or a combination thereof, and the redirected address information is used to determine the connection used to transmit the matched traffic flow (Paragraph [0152] of Wu discloses receiving a content request of the UE forwarded by a content provider (CP) or a service provider (SP). The content request carries an identifier.  Paragraph [0179] of Wu discloses the identifier information of the content control apparatus includes address information (an IP address or a URL address); and 
the sending, by the control plane network element, the traffic flow matching parameter to the aggregation user plane network element comprises: 
sending, by the control plane network element, the traffic flow matching parameter to the aggregation user plane network element, wherein the traffic flow matching parameter comprises the redirected address information (Paragraph [0166] of Wu deliver a flow rule to the determined cache device, where the flow rule carries the identifier information of the content requested by the UE, and the identifier is used to instruct the determined cache device to cache or submit the requested content when a content request that is of the UE and that is corresponding to the identifier is received). 

As to Claim 3, Wu-Stiemerling-Elsloo discloses the method according to claim 1, wherein after the obtaining, by the control plane network element, the content transmission request sent from the content server, the method further comprises: 
allocating, by the control plane network element, redirected address information, wherein the redirected address information comprises a redirected IP address, and/or a redirected port number, or a combination thereof, and the redirected address information is used to determine the connection used to transmit the matched traffic flow (Paragraph [0162] of Wu discloses determine, according to the location information and the information about the first area, a content control apparatus for serving the UE.  Paragraph [0179] of Wu discloses the identifier information of the content control apparatus includes address information (an IP address or a URL address), 
wherein the sending, by the control plane network element, the traffic flow matching parameter to the aggregation user plane network element comprises: 
sending, by the control plane network element, the traffic flow matching parameter to the aggregation user plane network element, wherein the traffic flow matching parameter comprises the redirected address information (Paragraph [0166] of Wu deliver a flow rule to the determined cache device, where the flow rule carries the identifier information of the content requested by the UE, and the identifier is used to instruct the determined cache device to cache or submit the requested content when a content request that is of the UE and that is corresponding to the identifier is received). 

As to Claim 4, Wu-Stiemerling-Elsloo discloses the method according to claim 1, wherein the content transmission request comprises identification information of the to-be-transmitted content (Paragraph [0152] of Wu discloses receiving a content request of the UE forwarded by a content provider (CP) or a service provider (SP). The content request carries an identifier); and 
the determining, by the control plane network element based on the content transmission request, the cache node configured to store to-be-transmitted content comprises: 
obtaining, by the control plane network element based on the identification information of the to-be-transmitted content, identification information of the cache node that stores the to-be-transmitted content (Paragraph [0168] of Wu discloses receive an identifier of a cache device returned by the content control apparatus); and 
determining, by the control plane network element based on at least one of the identification information of the cache node that stores the to-be-transmitted content, quality-of-service information that can be applied by a terminal device that requests the to-be-transmitted content, a network congestion status, location information of the terminal device, and location information of the aggregation user plane network element, the cache node configured to store the to-be-transmitted content (Paragraph [0005] of Wu discloses a cache device may be selected according to an access location of UE, which reduces network transmission bandwidth, shortens a transmission delay, thereby improving user experience. In addition, the cache device is selected according to the access location of the UE, and in this way, the selected cache device belongs to an NSP accessed by a user, so that the selected cache device can provide a content service requested by the user.  Paragraph [0057] of Stiemerling). 

As to Claim 5, Wu-Stiemerling-Elsloo discloses the method according to claim 4, wherein the obtaining, by the control plane network element based on the identification information of the to-be-transmitted content, identification information of the cache node that stores the to-be-transmitted content comprises: 
sending, by the control plane network element, the identification information of the to-be-transmitted content to a cache indexing device (Paragraph [0165] of Wu discloses send a request for searching for a cache device to the determined content control apparatus); and 
receiving, by the control plane network element from the cache indexing device, the identification information of the cache node that stores the to-be-transmitted content (Paragraph [0168] of Wu discloses receive an identifier of a cache device returned by the content control apparatus). 

As to Claim 6, Wu-Stiemerling-Elsloo discloses the method according to claim 4, wherein the determining, by the control plane network element based on the content transmission request, the aggregation user plane network element associated with the cache node comprises: 
determining, by the control plane network element based on at least one of the identification information of the to-be-transmitted content, the location information of the terminal device, the location information of the aggregation user plane network element, the quality-of-service information that can be applied by the terminal device, or the network congestion status, the aggregation user plane network element associated with the cache node (Paragraph [0005] of Wu discloses a cache device may be selected according to an access location of UE, which reduces network transmission bandwidth, shortens a transmission delay, thereby improving user experience. In addition, the cache device is selected according to the access location of the UE, and in this way, the selected cache device belongs to an NSP accessed by a user, so that the selected cache device can provide a content service requested by the user.  Paragraph [0057] of Stiemerling). 

As to Claim 7, Wu-Stiemerling-Elsloo discloses the method according to claim 2, wherein the method further comprises: sending, by the control plane network element, the traffic flow matching parameter to a terminal device that requests the to-be-transmitted content, wherein the traffic flow matching parameter comprises the redirected address information (Paragraph [0170] of Wu discloses send a redirection message to the UE, so that the UE redirects to the cache device corresponding to the identifier to acquire requested content). 

As to Claim 8, Wu-Stiemerling-Elsloo discloses the method according to claim 3, wherein the method further comprises: sending, by the control plane network element to the content server, a response message specific to the content transmission request, wherein the response message comprises the redirected address information (Paragraph [0197] of Wu discloses the cache device acquires the content requested by the UE from a content provider CP or a service provider SP and stores the content requested by the UE). 

As to Claim 9, Wu-Stiemerling-Elsloo discloses the method according to claim 1, wherein the connection comprises: a transport layer connection between the terminal device that requests the to-be-transmitted content and the aggregation user plane network element, a transport layer connection between the aggregation user plane network element and the cache node, or a combination thereof (Paragraph [0218] of Wu discloses a flow rule to the determined cache device, where the flow rule carries the identifier information of the content requested by the UE, and the identifier is used to instruct the determined cache device to cache or submit the requested content when a content request that is of the UE and that is corresponding to the identifier is received). 

As to Claim 10, Wu discloses an apparatus, comprising: at least one processor coupled with a memory, wherein the at least one processor is configured to execute instructions stored in the memory, to enable the apparatus to perform the following operations: 
obtaining a content transmission request sent from a content server (Paragraph [0152] of Wu discloses receiving a content request of the UE forwarded by a content provider (CP) or a service provider (SP). The content request carries an identifier); 
determining, by the [control plane] network element based on the content transmission request, at least [two] cache nodes of a plurality of one or more cache nodes that are configured to store at least one or more sub-portions of to-be-transmitted content and an aggregation [user plane] network element associated with the at least [two] cache nodes and configured to aggregate sub-portions of the to-be-transmitted content [in parallel] from the at least [two] cache nodes to form the to-be-transmitted content (Paragraph [0165] of Wu discloses send a request for searching for a cache device to the determined content control apparatus.  Paragraph [0101] of applicant’s specification recites the aggregation user plane network element 180 may be a content cache node in the cache node); and 
sending a traffic flow matching parameter to the aggregation [user plane] network element, wherein the traffic flow matching parameter is used to match a traffic flow of the to-be-transmitted content and determine a connection used to transmit a matched traffic flow (Paragraph [0166] of Wu deliver a flow rule to the determined cache device, where the flow rule carries the identifier information of the content requested by the UE, and the identifier is used to instruct the determined cache device to cache or submit the requested content when a content request that is of the UE and that is corresponding to the identifier is received). 
Wu does not explicitly disclose a user plane network element.
However, Stiemerling discloses this.  Paragraph [0008] of Stiemerling discloses the mCDN by selecting a cache at which the requested content is available. Internal mCDN request routing decisions are determined based on control plane information from the network core of the communication network.  Paragraph [0056] of Stiemerling discloses the Cache Selection function 10 combines and/or aggregates the information received in steps 2 and 4 and returns the best cache to the DF 3.  Paragraph [0029] of Stiemerling discloses the DF 3 communicates on the U-Plane (user plane).
	Examiner recites the same rationale to combine used for claim 1.
Wu does not explicitly disclose data from two cache nodes and in parallel.
However, Elsloo discloses this.  Paragraph [0038] of Elsloo discloses the process 216 may use only one cache transmission, or it may cobble together a stream from multiple cache transmissions or portions thereof. The multiple cache transmissions of segments of the desired content item may be combined seamlessly.  Paragraph [0035] of Elsloo discloses the cache transmissions C1 and C3 arrive from the process 212 running on the leg 18.  Paragraph [0034] of Elsloo discloses Cache transmission C2 is received by the process 212 running on the leg 18, which then relays the portion of desired content to the user system 201 in a cache transmission C3.  Paragraph [0076] of Elsloo discloses may be performed in serial, in parallel, or in some other manner.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 11, Wu-Stiemerling-Elsloo discloses the apparatus according to claim 10, wherein the content transmission request comprises redirected address information, the redirected address information comprises a redirected IP address, a redirected port number, or a combination thereof, and the redirected address information is used to determine the connection used to transmit the matched traffic flow (Paragraph [0152] of Wu discloses receiving a content request of the UE forwarded by a content provider (CP) or a service provider (SP). The content request carries an identifier.  Paragraph [0179] of Wu discloses the identifier information of the content control apparatus includes address information (an IP address or a URL address); and 
the sending the traffic flow matching parameter to the aggregation user plane network element comprises: 
sending the traffic flow matching parameter to the aggregation user plane network element, wherein the traffic flow matching parameter comprises the redirected address information (Paragraph [0166] of Wu deliver a flow rule to the determined cache device, where the flow rule carries the identifier information of the content requested by the UE, and the identifier is used to instruct the determined cache device to cache or submit the requested content when a content request that is of the UE and that is corresponding to the identifier is received). 

As to Claim 12, Wu-Stiemerling-Elsloo discloses the apparatus according to claim 10, wherein the operations further comprise: 
allocating redirected address information after obtaining the content transmission request sent from the content server, the redirected address information comprises a redirected IP address, and/or a redirected port number, or a combination thereof, and the redirected address information is used to determine the connection used to transmit the matched traffic flow (Paragraph [0162] of Wu discloses determine, according to the location information and the information about the first area, a content control apparatus for serving the UE.  Paragraph [0179] of Wu discloses the identifier information of the content control apparatus includes address information (an IP address or a URL address); 
wherein the sending the traffic flow matching parameter to the aggregation user plane network element comprises: 
sending the traffic flow matching parameter to the aggregation user plane network element, wherein the traffic flow matching parameter comprises the redirected address information (Paragraph [0166] of Wu deliver a flow rule to the determined cache device, where the flow rule carries the identifier information of the content requested by the UE, and the identifier is used to instruct the determined cache device to cache or submit the requested content when a content request that is of the UE and that is corresponding to the identifier is received). 

As to Claim 13, Wu-Stiemerling-Elsloo discloses the apparatus according to claim 10, wherein the content transmission request comprises identification information of the to-be-transmitted content (Paragraph [0152] of Wu discloses receiving a content request of the UE forwarded by a content provider (CP) or a service provider (SP). The content request carries an identifier); and 
the determining, based on the content transmission request, the cache node configured to store to-be-transmitted content comprises: 
obtaining, based on the identification information of the to-be-transmitted content, identification information of the cache node that stores the to-be-transmitted content (Paragraph [0168] of Wu discloses receive an identifier of a cache device returned by the content control apparatus); and 
determining, based on at least one of the identification information of the cache node that stores the to-be-transmitted content, quality-of-service information that can be applied by a terminal device that requests the to-be-transmitted content, a network congestion status, location information of the terminal device, or location information of the aggregation user plane network element, the cache node configured to store the to-be-transmitted content (Paragraph [0005] of Wu discloses a cache device may be selected according to an access location of UE, which reduces network transmission bandwidth, shortens a transmission delay, thereby improving user experience. In addition, the cache device is selected according to the access location of the UE, and in this way, the selected cache device belongs to an NSP accessed by a user, so that the selected cache device can provide a content service requested by the user.  Paragraph [0057] of Stiemerling). 

As to Claim 14, Wu-Stiemerling-Elsloo discloses the apparatus according to claim 13, wherein the obtaining, based on the identification information of the to-be-transmitted content, the identification information of the cache node that stores the to-be-transmitted content comprises: 
sending the identification information of the to-be-transmitted content to a cache indexing device (Paragraph [0165] of Wu discloses send a request for searching for a cache device to the determined content control apparatus); and 
receiving, from the cache indexing device, the identification information of the cache node that stores the to-be-transmitted content (Paragraph [0168] of Wu discloses receive an identifier of a cache device returned by the content control apparatus). 

As to Claim 15, Wu-Stiemerling-Elsloo discloses the apparatus according to claim 13, wherein the determining, based on the content transmission request, the aggregation user plane network element associated with the cache node comprises: 
determining, based on at least one of the identification information of the to-be-transmitted content, the location information of the terminal device, the location information of the aggregation user plane network element, the quality-of-service information that can be applied by the terminal device, or the network congestion status, the aggregation user plane network element associated with the cache node (Paragraph [0005] of Wu discloses a cache device may be selected according to an access location of UE, which reduces network transmission bandwidth, shortens a transmission delay, thereby improving user experience. In addition, the cache device is selected according to the access location of the UE, and in this way, the selected cache device belongs to an NSP accessed by a user, so that the selected cache device can provide a content service requested by the user.  Paragraph [0057] of Stiemerling). 

As to Claim 16, Wu-Stiemerling-Elsloo discloses the apparatus according to claim 11, wherein the operations further comprise: sending the traffic flow matching parameter to a terminal device that requests the to-be-transmitted content, wherein the traffic flow matching parameter comprises the redirected address information (Paragraph [0170] of Wu discloses send a redirection message to the UE, so that the UE redirects to the cache device corresponding to the identifier to acquire requested content). 

As to Claim 17, Wu-Stiemerling-Elsloo discloses the apparatus according to claim 12, wherein the operations further comprise: sending to the content server, a response message specific to the content transmission request, wherein the response message comprises the redirected address information (Paragraph [0197] of Wu discloses the cache device acquires the content requested by the UE from a content provider CP or a service provider SP and stores the content requested by the UE). 

As to Claim 18, Wu-Stiemerling-Elsloo discloses the apparatus according to claim 10, wherein the connection comprises: a transport layer connection between the terminal device that requests the to-be-transmitted content and the aggregation user plane network element, a transport layer connection between the aggregation user plane network element and the cache node, or a combination thereof (Paragraph [0219] of Wu discloses a flow rule to the determined cache device, where the flow rule carries the identifier information of the content requested by the UE, and the identifier is used to instruct the determined cache device to cache or submit the requested content when a content request that is of the UE and that is corresponding to the identifier is received). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448